By the Court.

Lumpkin, J.,
delivering the opinion.
The only question in this case is, whether the execution transferred by the attorneys of Hardee to Baldwin was sat*923isfied? And Baldwin himself, the assignee, was the only witness examined on the trial. He admits, that subsequent to the transfer of the fi. fa. to him, he had a settlement with Williams, and that upon that settlement he paid over some money to Williams. He cannot swear positively whether the execution was included in the settlement or not. He thinks it was not, and assigns reasons why he thinks so. So uncertain, however, was he about it, that he called on Williams to know whether the fi. fa. was included in the settlement, and he says Williams refused to answer. The jury found the execution satisfied; the Judge refused to grant a new trial, and we do not feel constrained to overrule his judgment.
The Act of 1857, authorizing parties to be examined at common law, “ under the same rules and regulations prescribed by law for other witnesses,” has the provision, “ and the testimony of the parties shall be entitled to such weight and consideration with the jury as they, under all the circumstances, may see fit to give it.”
It was competent for the jury to believe so much of the testimony of Baldwin as proved the settlement between Wil-. liams and himself, and'disregard or disbelieve the reasons he assigned why this execution was not included and paid.